[Logo] FOR IMMEDIATE RELEASE December 17, 2009 Company: Dominion Contacts: Media: Mark Lazenby, (804) 819-2042, Mark.Lazenby@dom.com Ryan Frazier, (804) 819-2521, C.Ryan.Frazier@dom.com Analysts: Greg Snyder, (804) 819-2383, James.Gregory.Snyder@dom.com DOMINION BOARD ADDS TWO DIRECTORS The board of directors of Dominion (NYSE: D) today elected two new directors, effective Dec. 18. The election of William P. Barr and Robert H. Spilman, Jr., brings the size of the Dominion board from 10 to 12. Thomas F.
